Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 08/22/2021 has been entered. The applicant has amended the claims. The prior 112(b) rejections and objections to the claims and specification are withdrawn. New grounds of rejection are presented. 

Status of Claims
Claims 1-3, 5-7, 9, 11, 13-14, and 16-18 were amended. Claims 4, 12, and 15 were canceled. 
The amendment field 22 August 2021 fails to comply with 37 CFR 1.121, which requires that all claims be given appropriate status identifiers. In this case, claim 10 is listed as “(Currently Amended),” however no amendments were made to the claim. The amendment is entered as a bona fide response to the Office action. Applicant is directed to MPEP 714 II. C. and 714.03.
Claims 1-3, 5-11, 13-14, and 16-18 remain for examination, wherein claims 1 and 9 are independent claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is rejected for being indefinite for the limitation “usual impurities”. It is not clear what impurities would be usual as opposed to unusual.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it Claim 6 has an Al range of 4-5.5 wt.%, since claim 6 is dependent on claim 1 which has an Al range of 0.5-5.0 wt.% claim 6 fails to further limit the subject matter. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 9 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cowles et al. (Pub. Date: 1980, Cyclic Behavior of Turbine Disk Alloys at 650°C, hereinafter Cowles).
Regarding claim 1, Cowles teaches prealloyed powder processing for production of relatively large aircraft gas turbine engine parts of nickel-base superalloys (pg. 356, section: Introduction, ¶1-2). 
Please note, the limitation “for laser and electron beam additive manufacturing processes” is a statement of intended use. 
During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit 
Cowles teaching of powder processing of nickel-base superalloys meets the intended use limitation. 
Cowles teaches specific nickel-base superalloy NASA IIB-7: Ni-0.10C-9.0Cr-9.0Co-2.0Mo-0.70Ti-3.35Al-0.02B-0.10Zr-7.6W-10Ta-0.5V-1.0Hf (pg. 356, Table 1) which meets the compositional limitation.

Instant Claim 1 (wt.% )
Cowles NASA IIB-7 (wt.% )
C 
0-0.1
0.10
Mn 
0.5 max.
---
Si 
0-0.03
---
Cr 
8-16
9.0
Fe 
1.5 max.
---
Mo 
2-6
2.0
W
0-8
7.6
Co
 0-15
9.0
Ti 
0-1
0.70
Al 
0.5-5.0
3.35
Nb
 0-6
---
Ta
 7.5-11.5
10
Hf
 0-2.0
1.0
Zr
 0-0.1
0.10
Re
 0-1
---
Ru 
0-1
---
B
 0-0.03
0.02
Ni + impurities
at least about 50% nickel and usual impurities
Balance
P
0.01 or less
---
S
0.01 or less
---
O
0.01 or less
---
N
0.01 or less
---


Cowles is silent on the γ′ volume fraction. The instant specification teaches that the volume fraction of γ′ phase come from the age hardening condition ([0019]), however the 
 The claimed properties not described in the prior art would have been inherent. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of anticipation has been established.” Applicant is directed to MPEP §2112.01.
Regarding claim 9, Cowles teaches prealloyed powder processing for production of relatively large aircraft gas turbine engine parts of nickel-base superalloys (pg. 356, section: Introduction, ¶1-2) which meets the for additive manufacturing processing intended use limitation. Cowles teaches specific nickel-base superalloy NASA IIB-7: Ni-0.10C-9.0Cr-9.0Co-2.0Mo-0.70Ti-3.35Al-0.02B-0.10Zr-7.6W-10Ta-0.5V-1.0Hf (pg. 356, Table 1) which meets the compositional limitation.

Instant Claim 9 (wt.% )
Cowles NASA IIB-7 (wt.% )
C 
0-0.1
0.10
Mn 
0.5 max.
---
Si 
0-0.03
---
Cr 
8-11
9.0
Fe 
1 max.
---
Mo 
2-5
2.0

0.5-8
7.6
Co
0-10
9.0
Ti 
0-1
0.70
Al 
3-5
3.35
Nb
 0-5
---
Ta
7.5-11.5
10
Hf
0-1.5
1.0
Zr
0-0.1
0.10
Re
0-1
---
Ru 
 0-1
---
B
0-0.03
0.02
Ni + impurities
at least about 50% nickel and usual impurities
Balance
P
0.01 or less
---
S
0.01 or less
---
O
0.01 or less
---
N
0.01 or less
---


Cowles is silent on the γ′ volume fraction. The instant specification teaches that the volume fraction of γ′ phase come from the age hardening condition ([0019]), however the instant specification does not set limits on this heat treatment condition. Instant specification further teaches a high γ′ volume fraction for superior elevated temperature strength ([0016]). The instant specification further has two example of inventive alloys examples 4 and 5 which are heated at 593°C and have ultimate tensile strength respectively of 1285.9 MPa and 1296.9 MPa. Cowles teaches heating specific alloy NASA IIB-7 at 650 °C and the measured ultimate strength is 1521-1532 MPa (pg. 357, Table 2). By Cowles teaching that NASA IIB-7 at 650 °C has a higher strength and at a higher temperature than the inventive examples of the instant specification, the high γ′ volume limitation is inherently met. 
 The claimed properties not described in the prior art would have been inherent. In the case where “the claimed and prior art products are identical or substantially identical in 
Regarding claim 16, Cowles teaches prealloyed powder processing for production of relatively large aircraft gas turbine engine parts of nickel-base superalloys (pg. 356, section: Introduction, ¶1-2) which meets the consolidated powder produced article limitation.
Cowles is silent on a γ′ strengthen phase. The instant specification teaches that the volume fraction of γ′ phase come from the age hardening condition ([0019]), however the instant specification does not set limits on this heat treatment condition. Instant specification further teaches a high γ′ volume fraction for superior elevated temperature strength ([0016]). The instant specification further has two example of inventive alloys examples 4 and 5 which are heated at 593°C and have ultimate tensile strength respectively of 1285.9 MPa and 1296.9 MPa. Cowles teaches heating specific alloy NASA IIB-7 at 650 °C and the measured ultimate strength is 1521-1532 MPa (pg. 357, Table 2). By Cowles teaching that NASA IIB-7 at 650 °C has a higher strength and at a higher temperature than the inventive examples of the instant specification, the high γ′ volume limitation is inherently met. 
 The claimed properties not described in the prior art would have been inherent. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of anticipation has been established.” Applicant is directed to MPEP §2112.01.
Regarding claim 17, Cowles is silent on the γ′ volume fraction. The instant specification teaches that the volume fraction of γ′ phase come from the age hardening condition ([0019]), however the instant specification does not set limits on this heat treatment condition. The 
 The claimed properties not described in the prior art would have been inherent. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of anticipation has been established.” Applicant is directed to MPEP §2112.01.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-11, 13-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki et al. (US-6051083-A, hereinafter Tamaki) and in further view of Vilar et al. (Pub. Date: 2015, Repair and manufacturing of single crystal Ni-based superalloys components by laser powder deposition—A review, hereinafter Vilar).
 claim 1, Tamaki teaches a novel Ni-base superalloy to be used as a material for members of apparatus operating at a high temperature having a superior strength (col. 1, line 7-15), Ni-base superalloy designed for preventing solidification cracks at the casting while have a high temperature strength (col. 3 line 66-67; col. 4, line 1-5), and increased creep rupture life (col. 8, line 48-67).
Tamaki teaches the Ni-base superalloy having γ′ phase of at least 50% in volumetric fraction (col. 8, lines 22-34). The instant specification teaches that a “high γ′ volume fraction” means at least 35% by volume ([0019]). Tamaki having at least 50% γ′ meets the high γ′ volume fraction limitation.
Tamaki further teaches a broad alloy range (col. 9, table 1, Broad range; col. 17, line 45-53) which overlap the claimed ranges of C, Cr, W, Al, Hf, Zr, Re, B, and Ni and impurities; encompass the claimed ranges of Si, Mo and Ta; and are within the claimed ranges of Mn, Fe, Co, Ti, Nb, Ru, P, S, O, and N.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
In the table below are summarized the instant claimed composition ranges and the broad ranges of Tamaki. 

Instant Claim 1 (wt.% )
Tamaki Broad Range (wt.% )
C 
0-0.1
0.03-0.20
Mn 
0.5 max.
0.05 or less
Si 
0-0.03
0.05 or less
Cr 
8-16
1.5-16.0
Fe 
1.5 max.
utmost 0.2
Mo 
2-6
utmost 6.0
W
0-8
2.0-12.0
Co
 0-15
utmost 9.0

0-1
less than 0.4
Al 
0.5-5.0
4.0-6.5
Nb
 0-6
0.3-4.0
Ta
 7.5-11.5
2.0-12.0
Hf
 0-2.0
utmost 1.5
Zr
 0-0.1
0.02-0.15
Re
 0-1
0.1-9.0
Ru 
0-1
--
B
 0-0.03
0.004-0.05
Ni + impurities
at least about 50% nickel and usual impurities
Balance
P
0.01 or less
0.005 or less
S
0.01 or less
0.003 or less
O
0.01 or less
0.0015 or less
N
0.01 or less
0.0015 or less


Please note, the limitation “for laser and electron beam additive manufacturing processes” is a statement of intended use. 
During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963). In the instant case, said limitation adds that the alloy has structure for powder processing use. 
Tamaki is silent regarding the limitation, “for laser and electron beam additive manufacturing processes”. Tamaki teaches a novel Ni-base superalloy to be used as a material for members of apparatus operating at a high temperature, such as a bucket and/or a stationary vane of gas turbine (col. 1, lines 6-15). Tamaki further teaches directionally solidified casting composed of the Ni-base superalloy (claim 3).

It would be obvious to one of ordinary skill in the art at date of filing to substitute the casting of the Tamaki Ni-base superalloy with the processing of laser powder deposition of Vilar to make the members for an apparatus operating at a high temperature. As both Tamaki and Vilar relate to the production of single crystal Ni-based superalloys components and Vilar cites that Ni-base superalloys used for casting can also be used for laser powder deposition (pg. S17004-1, section: introduction, ¶2), it would be a simple substitution of one known element for another to obtain predictable results. Applicant is directed to MPEP 2143.I.B. 
Regarding claim 2, Tamaki teaches a broad alloy range (col. 9, table 1, Broad range) with Fe amount utmost 0.2 wt.% (col. 17, line 48-50) which fully meeting the claim limitations of Fe and Ti; overlap the claim limitations of W, Al, and Nb; and encompass the claim limitations of Cr, Mo, Co, Ta and Hf. The instant claim and Tamaki Broad Range are summarized in the table below. 

Instant Claim 2 (wt.% )
Tamaki Broad Range (wt.% )
Cr 
9-11
1.5-16.0
Fe 
1 max.
utmost 0.2
Mo 
2-5
utmost 6.0
W
0.5-2
2.0-12.0
Co
4-6
utmost 9.0
Ti 
0-0.5
less than 0.4

3-5
4.0-6.5
Nb
3-5
0.3-4.0
Ta
7.5-9.5
2.0-12.0
Hf
0-0.5
utmost 1.5


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
Regarding claim 3, Tamaki teaches a broad alloy range (col. 9, table 1, Broad range) with Fe amount utmost 0.2 wt.% (col. 17, line 48-50) which fully meeting the claim limitations of Fe and Ti; overlap the claim limitations of W and Al; and encompass the claim limitations of Cr, Mo, Co, Nb, Ta and Hf. The instant claim and Tamaki Broad Range are summarized in the table below. 

Instant Claim 3 (wt.% )
Tamaki Broad Range (wt.% )
Cr 
9-11
1.5-16.0
Fe 
1 max.
utmost 0.2
Mo 
2-5
utmost 6.0
W
0.5-2
2.0-12.0
Co
0.5-2
utmost 9.0
Ti 
0-0.5
less than 0.4
Al 
3-5
4.0-6.5
Nb
2.5-4
0.3-4.0
Ta
8.5-10.5
2.0-12.0
Hf
0-0.1
utmost 1.5


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
Regarding claim 5, Tamaki teaches a broad alloy range (col. 9, table 1, Broad range) with Fe amount utmost 0.2 wt.% (col. 17, line 48-50) which fully meeting the claim limitations of Fe and Ti; overlap the claim limitations of Al; and encompass the claim limitations of Cr, Mo, W, 

Instant Claim 5 (wt.% )
Tamaki Broad Range (wt.% )
Cr 
9-11.0
1.5-16.0
Fe 
1 max.
utmost 0.2
Mo 
2-5.0
utmost 6.0
W
3.5-4.5
2.0-12.0
Co
0.5-2
utmost 9.0
Ti 
0-0.5
less than 0.4
Al 
3-5.0
4.0-6.5
Nb
2.5-4
0.3-4.0
Ta
8.5-10.5
2.0-12.0
Hf
0-0.5
utmost 1.5


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
Regarding claim 6, applicant is reminded that the claim is rejected as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends and to see the 112(d) rejection above for further information.
Tamaki teaches a broad alloy range (col. 9, table 1, Broad range) with Fe amount utmost 0.2 wt.% (col. 17, line 48-50) which fully meeting the claim limitations of Fe, and Ti; overlap the claim limitations of Co, and Nb; and encompass the claim limitations of Cr, Mo, W, Al, Ta and Hf. The instant claim and Tamaki Broad Range are summarized in the table below. 

Instant Claim 6 (wt.% )
Tamaki Broad Range (wt.% )
Cr 
8-10.0
1.5-16.0
Fe 
1 max.
utmost 0.2
Mo 
2-5.0
utmost 6.0
W
4-6.0
2.0-12.0
Co
9-11.0
utmost 9.0
Ti 
0-0.5
less than 0.4
Al 
4-5.5
4.0-6.5

0-1
0.3-4.0
Ta
9.5-11.5
2.0-12.0
Hf
0-0.5
utmost 1.5


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
Regarding claim 7, Tamaki is silent on a relation of Al+Ti and W+Mo+Ru+Re. Using the broad ranges of Tamaki, Al+Ti ranges from 4 to 6.9 wt.% and W+Mo+Ru+Re ranges from 2 to 27 wt.% which overlap the claimed ranges.  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
Regarding claim 8, Tamaki is silent on a relation of C+B+Si+Zr. Using the broad ranges of Tamaki, C+B+Si+Zr ranges from 4 to 6.9 wt.% and W+Mo+Ru+Re ranges from 0.054 to 0.45 wt.% which overlaps the claimed range.  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
Note the limitation “for laser and electron beam additive manufacturing processes” is a statement of intended use. 
During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963). In the 
Regarding claim 9, Tamaki teaches the Ni-base superalloy having γ′ phase of at least 50% in volumetric fraction (col. 8, lines 22-34). The instant specification teaches that a “high γ′ volume fraction” means at least 35% by volume ([0019]). Tamaki having at least 50% γ′ meets the high γ′ volume fraction limitation.
Tamaki further teaches a broad alloy range (col. 9, table 1, Broad range; col. 17, line 45-53) which overlap the claimed ranges of C, W, Al, Zr, Re, B, and Ni and impurities; encompass the claimed ranges of Si, Cr, Mo and Ta; the same as the claimed range of Hf; and are within the claimed ranges of Mn, Fe, Co, Ti, Nb, Ru, P, S, O, and N.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
In the table below are summarized the instant claimed composition ranges and the broad ranges of Tamaki. 

Instant Claim 9 (wt.% )
Tamaki Broad Range (wt.% )
C 
0-0.1
0.03-0.20
Mn 
0.5 max.
0.05 or less
Si 
0-0.03
0.05 or less
Cr 
8-11
1.5-16.0
Fe 
1 max.
utmost 0.2
Mo 
2-5
utmost 6.0
W
0.5-8
2.0-12.0
Co
0-10
utmost 9.0
Ti 
0-1
less than 0.4
Al 
3-5
4.0-6.5
Nb
 0-5
0.3-4.0
Ta
7.5-11.5
2.0-12.0
Hf
0-1.5
utmost 1.5
Zr
0-0.1
0.02-0.15

0-1
0.1-9.0
Ru 
 0-1
--
B
0-0.03
0.004-0.05
Ni + impurities
at least about 50% nickel and usual impurities
Balance
P
0.01 or less
0.005 or less
S
0.01 or less
0.003 or less
O
0.01 or less
0.0015 or less
N
0.01 or less
0.0015 or less


Please note, the limitation “for laser and electron beam additive manufacturing processes” is a statement of intended use. 
During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963). In the instant case, said limitation adds that the alloy has structure for powder processing use. 
Tamaki is silent regarding the limitation, “for laser and electron beam additive manufacturing processes”. Tamaki teaches a novel Ni-base superalloy to be used as a material for members of apparatus operating at a high temperature, such as a bucket and/or a stationary vane of gas turbine (col. 1, lines 6-15). Tamaki further teaches directionally solidified casting composed of the Ni-base superalloy (claim 3).
Vilar teaches review on laser powder deposition as a method for repairing and manufacturing of single crystal Ni-based superalloys components (pg. S17004-1, title and abstract). Vilar further teaches that Nickel-based superalloys can be used in the hot-section of 
It would be obvious to one of ordinary skill in the art at date of filing to substitute the casting of the Tamaki Ni-base superalloy with the processing of laser powder deposition of Vilar to make the members for an apparatus operating at a high temperature. As both Tamaki and Vilar relate to the production of single crystal Ni-based superalloys components and Vilar cites that Ni-base superalloys used for casting can also be used for laser powder deposition (pg. S17004-1, section: introduction, ¶2), it would be a simple substitution of one known element for another to obtain predictable results. Applicant is directed to MPEP 2143.I.B. 
Regarding claim 10, Tamaki teaches a broad alloy range (col. 9, table 1, Broad range) with Fe amount utmost 0.2 wt.% (col. 17, line 48-50) which fully meeting the claim limitations of Fe, Ti, and Ru; overlap the claim limitations of W, Al, Nb, Re, and Ni and impurities; and encompass the claim limitations of Cr, Mo, Co, Ta and Hf. The instant claim and Tamaki Broad Range are summarized in the table below. 

Instant Claim 10 (wt.% )
Tamaki Broad Range (wt.% )
Cr 
9-11
1.5-16.0
Fe 
1 max.
utmost 0.2
Mo 
2-5
utmost 6.0
W
0.5-2
2.0-12.0
Co
4-6
utmost 9.0
Ti 
0-0.5
less than 0.4
Al 
3-5
4.0-6.5
Nb
3-5
0.3-4.0
Ta
7.5-9.5
2.0-12.0
Hf
0-0.5
utmost 1.5
Re
0-1
0.1-9.0
Ru 
0-1
--

at least about 50% nickel and usual impurities
Balance


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
Regarding claim 11, Tamaki teaches a broad alloy range (col. 9, table 1, Broad range) with Fe amount utmost 0.2 wt.% (col. 17, line 48-50) which fully meeting the claim limitations of Fe, and Ti; overlap the claim limitations of W, and Al; and encompass the claim limitations of Cr, Mo, Co, Nb, Ta and Hf. The instant claim and Tamaki Broad Range are summarized in the table below. 

Instant Claim 11 (wt.% )
Tamaki Broad Range (wt.% )
Cr 
9-11
1.5-16.0
Fe 
1 max.
utmost 0.2
Mo 
2-5
utmost 6.0
W
0.5-2
2.0-12.0
Co
0.5-2
utmost 9.0
Ti 
0-0.5
less than 0.4
Al 
3-5
4.0-6.5
Nb
2.5-4
0.3-4.0
Ta
8.5-10.5
2.0-12.0
Hf
0-0.1
utmost 1.5


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
Regarding claim 12, Tamaki teaches a Preferable Range (1) alloy range (col. 9, table 1, Preferable Range (1)) with Fe amount utmost 0.2 wt.% (col. 17, line 48-50) which fully meeting the claim limitations of Fe and Ti; overlap the claim limitations of Cr, Co, Al, Nb, Ta, and Hf; and 

Instant Claim 12 (wt.% )
Tamaki Preferable Range (1) (wt.% )
Cr 
4-8.0
6.5-8.5
Fe 
1 max.
utmost 0.2
Mo 
0.5-1.5
0.4-3.0
W
6-8.0
5.5-9.5
Co
0-1
0.5-2.5
Ti 
0-1
less than 0.4
Al 
3-5.0
4-6
Nb
0-1
0.3-1.55
Ta
8.5-10.5
6.0-10.5
Hf
0.5-1.5
0.1-0.5


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
Regarding claim 13, Tamaki teaches a broad alloy range (col. 9, table 1, Broad range) with Fe amount utmost 0.2 wt.% (col. 17, line 48-50) which fully meeting the claim limitations of Fe and Ti; overlap the claim limitations of Al; and encompass the claim limitations of Cr, Mo, W, Co, Nb, Ta and Hf. The instant claim and Tamaki Broad Range are summarized in the table below. 

Instant Claim 13 (wt.% )
Tamaki Broad Range (wt.% )
Cr 
9-11.0
1.5-16.0
Fe 
1 max.
utmost 0.2
Mo 
2-5.0
utmost 6.0
W
3.5-4.5
2.0-12.0
Co
0.5-2
utmost 9.0
Ti 
0-0.5
less than 0.4
Al 
3-5.0
4.0-6.5
Nb
2.5-4
0.3-4.0
Ta
8.5-10.5
2.0-12.0
Hf
0-0.5
utmost 1.5


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
Regarding claim 14, Tamaki is silent on a relation of Al+Ti and W+Mo+Ru+Re. Using the broad ranges of Tamaki, Al+Ti ranges from 4 to 6.9 wt.% and W+Mo+Ru+Re ranges from 2 to 27 wt.% which overlap the claimed ranges.  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
Regarding claim 16, Tamaki further teaches a γ' phase, i.e. a precipitate strengthening phase to improve further the high temperature strength of the Ni base superalloy (col. 1, line 43-46). Modified Tamaki with the laser powder deposition of Vilar for members of apparatus operating at a high temperature meets the claim limitation.
Regarding claims 17-18, Tamaki further teaches the Ni-base superalloy having γ' phases of at least 50% in volumetric fraction (col. 8, line 23-34) meet the limitations of the claims.

Response to Arguments
Applicant’s arguments are carefully considered and are given appropriate weight. Amendments have overcome the 35 USC 102(a)(1) rejection with respect to Austin (US-5,151,249) and arguments with respect to Austin are now moot.  
Amendments have overcome the 35 USC 102(a)(1) rejection with respect to Chin (US-4,908,183) and arguments with respect to Chin are now moot.  

Applicant has two main arguments with respect to the 35 USC 103 rejection over Tamaki:
Applicant states that: “The problem to which the Applicant's claimed alloy is directed is thus, very different from the problem that is the focus of the Tamaki alloy. It is not at all clear how or why the alloy described in Tamaki would present a solution to the problem faced by the Applicant's inventors.”

In response: applicant is directed to the new 103 rejection above over Tamaki in further view of Vilar. In particular, the part addressing the limitation “for laser and electron beam additive manufacturing processes” in claim 1. 
Further, in response to applicant's argument, that the fact that applicant has recognized a different problem to be solved by the Ni-based alloy of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicant states that: “the broad range relied on by the examiner is so broad that it encompasses numerous weight percent compositions that are outside the Applicant's claimed alloy. Moreover, the most desirable ranges described in Tamaki do not overlap with the Applicant's claimed alloy.”
	
In response: “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” See MPEP §2123 (I). Furthermore, “disclosed examples and preferred embodiments do not 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003. The examiner can normally be reached Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M.C./Examiner, Art Unit 1734                                                                                                    

/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734